Citation Nr: 1753563	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to a compensable rating for bilateral plantar fasciitis with pes planus.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999 and from April 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to increased initial ratings for his patellofemoral syndrome of the knees, VA provided the Veteran with VA examinations in March 2010 and March 2014.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  

With respect to the increased rating claim involving plantar fasciitis with pes planus, the Board notes that the Veteran underwent VA examinations in March 2010 and March 2014.  The March 2010 examination report reflects that he uses custom orthotics and heel cups with minimal relief.  The March 2014 examination report reflects that he has custom orthotics and shoe inserts which help for pain.  In an April 2016 written statement, the Veteran's representative noted that the Veteran's prescribed orthotics do not provide any relief for his condition, in contrast to the VA examination reports.  The Veteran's representative further noted that the Veteran suffers from pronounced symptoms, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of and severe spasm of the tendo Achilles on manipulation, and no improvement with orthopedic shoes or appliances.  As this represents an increase in severity since the most recent examination, a remand for a new examination is warranted.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

Range of motion testing should be undertaken for both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA foot disabilities examination to determine the severity of the Veteran's bilateral plantar fasciitis with pes planus.  The claims file must be made available to and reviewed by the VA examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a) Indicate all manifestations and severity of the bilateral plantar fasciitis with pes planus in accordance with the applicable rating criteria.

b) Indicate whether the plantar fasciitis with pes planus results in limitation of motion of a foot or ankle. 

c) Estimate the severity of the impairment associated with the bilateral plantar fasciitis with pes planus, specifically indicating whether it is slight, moderate, moderately severe, or severe. 

d) Identify any functional impairment associated with the Veteran's bilateral plantar fasciitis with pes planus, including what kind of employment limitations that might result.

A complete rationale for all opinions must be provided.

3.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




